Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to communications filed on 04/15/2022. 
	Claims 1, 2, 9, 10 and 17 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered. 
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112, 2nd and the Claim Objection made in the prior rejection.
Examiner Note: In response to Applicant’s Summary of Examiner Interview (pg. 17), Examiner respectfully disagrees with the characterization of the interview. Please refer to Interview Summary dated 04/12/2022.

Response to Argument
Applicant’s remarks have been considered.
In the remarks Applicant argues that the Examiner failed to identify actual elements that allegedly recite a judicial exception under Step 2A, Prong 1 (pgs. 19-20).
	Examiner respectfully disagrees.  Examiner identified steps that illustrate the abstract concepts related to Certain Methods of Organizing Activity, related to managing personal behavior, relationships or interactions between people (e.g. customer service). Steps such as receiving a service request and accessing a data structure to identify resources eligible to perform the activity and identifying a remote device are clearly abstract and associated with managing personal behavior or relationships or interactions between people. Further, steps such as generating an invitation is identifying and manipulating data for the representation of the invitation. Again, generating the invitation to be sent to a resource is dealing with interaction between people. As such the abstract concepts were identified in Step 2A Prong 1.

Applicant argues, “…the Examiner only considered physical elements as additional elements (pg. 20).
Examiner respectfully disagrees. Examiner did not only consider hardware elements but clearly identified the hardware elements and those steps performed by the hardware elements (e.g. additional elements and combination of elements). Such steps as by a processor receiving a service request, accessing a data structure, generating an electronic invitation, controlling concurrent transmission, etc. are identified as additional elements being performed by generic computer components. Therefore, the additional elements were identified in the rejection.

Applicant argues that, “ The claimed technique overcomes the problem of sequential processing and assigning of service requests of the prior service request assignment systems…” (pg. 23). 
	As noted above and in the 35 U.S.C. 101 rejection, the judicial exception is not integrated into a practical application nor do the additional elements amount to significantly more. Applicant has not provided sufficient support to show an improvement in over previous systems (which have not been identified) in a technology or technical field. The problem described in the Specification (¶0016-¶0018) of traditional assignment systems operated sequentially is a business problem regarding how to better find a resource for a service request. The solution provided by the claimed invention is related to an improved business process rather than an improvement in a technology or technical field.
	In Enfish the claims at issue focused on a specific improvement to a computer including a particular database technique in how computers could carry out the basic functions of storage and retrieval of data. In considering the claim, the court found that “the self-referential table recited in the claims is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.” Unlike Enfish the focus of the claims in the instant application is not an improvement to computers (e.g. over previous systems), but on certain independently abstract ideas that use computers as tools.
Further, Applicant argues, “This is also an improvement over previous technological processes that performed sequential processing…” (pg. 23-24). 
As previously stated, the solution (see Spec ¶0017-¶0019) provided by the claimed invention is related to an improved business process for scheduling service technicians rather than an improvement in a technology or technical field.
Further generating a first user interface for creating a profile, generating a second user interface for defining the activity to be performed by the resource and defining the activity to be performed are merely displaying information on a screens with various fields which data can be inputted. This is considered generic display and data gathering functionality which neither alone or in combination with the additional elements does not amount to significantly more than the abstract.

Applicant argues,”…and a plurality of customer fields for receiving user input to provide information about the service customer defines how the service request will be added to a schedule of the resource which results in an further improved scheduling of resources to perform a service request…” (see pgs. 25-26)
	The steps related to providing first and second interface with various fields to input data is generic data gathering functionality as a user is merely inputting information (e.g. data gathering activity) in the fields relevant to the activity to be performed. Further, generating a modified data structure including a graphical representation is  updating a database or a resource profile/schedule As previously stated, the solution (see Spec ¶0017-¶0019) provided by the claimed invention is related to an improved business process for scheduling service technicians rather than an improvement in a technology or technical field.  

Applicant argues, “The specific limitations in claim 1 are not "an idea of a solution." The claim elements "are the specific solution" and recite how the solution is done. Thus, the present claims improve technology based on MPEP 2106.05(a) because they recite a particular solution, and are patent eligible,” (pgs. 26-27) 
	
Examiner respectfully disagrees. In McRO the claims were directed to an improvement in computer related technology by allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters. The court in McRo looked to the specification which described the invention as improving computer animation through the use of specific rules and how the claimed rules enabled the automation of specific animation tasks that previously could not be automated, utilizing rules in a specific technological way (e.g. a particular way to achieve a desired outcome). The McRO court also noted that the claims described a specific way to solve the problem of producing accurate and realistic lip synchronization and animation. 
The instant application focuses on receiving a service request, accessing a data structure to identify resources, generating user interfaces, generating invitations and transmitting an invitation, updating the data structure in response to acceptance of the request, transmitting and deploying a resource using generic computer components (e.g. mere instructions to apply the exception using a generic computer component (e.g. a processor)). This functionality demonstrates abstract concepts related to organizing human activity. The claimed limitations may provide an improved business process to assign resources to service requests but there is no indication in the claims or Specification to an improvement in a technology or technical field.

Applicant argues “that the claimed technique causes the improvement in the computer functionality and in previous technological process…Instead, it is the implemented technique of the invention that improves upon previous technological processes.” (pg. 28)
	Applicant has not shown support in the claims or in the Specification that demonstrates an improvement in computer functionality. The computer is operating as it normally would. In regards to previous technological processes, Examiner is not clear as to what technical processes Applicant is referring to.
As previously stated, the claimed limitations may provide an improved business process to assign resources to service requests but there is no indication in the claims or Specification to an improvement in a technology or technical field.

Applicant argues, “The combination of elements also recites significantly more than any alleged abstract idea and this thus patent eligible. “Generating first and second user interfaces” is significantly more than an abstract idea and certainly satisfies §101 in combination with the other claim elements…” (pg. 28-29) “ 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The steps of generating a first user interface for creating a profile, generating a second user interface for defining the activity to be performed by the resource and defining the activity to be performed are merely displaying information on a screen (e.g. menus and buttons) for which data can be inputted (e.g. data gathering activity). This is considered generic display functionality which neither alone or in combination with the additional elements does not amount to significantly more than the abstract. The steps of generating a modified data structure  including a graphical representation of the schedule is updating a database or a resource profile/schedule which is considered extra-solution activity.
The steps of receiving a service request, accessing a data structure, controlling transmission of electronic invitation, receiving a response, etc. and generating a modified data structure are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (Specification see ¶0069 and ¶0073, describing generic computer), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)(i., iii., iv.) indicate that mere collection or receipt of data over a network, storing and retrieving data and updating an activity log, are considered is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 


In response to Applicant’s Summary of Examiner Interview (pg. 17), please refer to Interview Summary dated 04/12/2022.
Applicant’s arguments/remarks directed to 35 U.S.C. 103 are moot in view of new grounds of rejection as necessitated by amendment. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receive, …, a service request comprising an activity to be performed;
access, …, a data structure corresponding to the activity within a database to: (i) identify a plurality of resources that are eligible to perform the activity, and (ii) identify a remote device associated with each of the plurality of resources;
defining the activity to be performed and providing information about the service customer from the first and second user interface
generate, …, an electronic invitation to perform the activity, the electronic invitation comprising an option that is selectable by each of the plurality of resources that receives the electronic invitation to indicate acceptance of the electronic invitation to perform the activity;
The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor) related to managing personal behavior or interactions between people (e.g. managing schedules and resources). For example, identifying resources that can perform the service request, sending an invitation to the resource, receiving an acceptance and modifying schedules accordingly is related to managing human behavior. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. 
Independent Claims 9 and 17 substantially recite the subject matter of Claim 1 and include the abstract ideas identified above. 
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to a database comprising resources and a user interface, Claim 3 is directed to generating a confirmation and notifying a first resource (e.g. sending/receiving data), Claim 4 is directed to generating and sending an electronic cancellation (e.g. sending/receiving data), Claim5 is directed to determining an acceptance within a defined time period (e.g. data analysis) and Claims 6-8 are related to fallback notifications (e.g. sending/receiving data). Claims 10-16 and 18-20 are substantially similar to Claims 2-8 and encompass the same abstract idea. The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a non-transitory computer-readable medium and a processor of a computing system. Claim 9 recites the additional elements of a computing system comprising at least one processor connected to at least one memory, a storage device storing a data base, a resource deployment module, first/second user interfaces, non-transitory computer readable medium an electronic device and a communication network. Claim 17 recites the additional elements of a computer implemented method including a processor, a database, first/second user interface, an electronic device and a communication network. These are generic computer components recited at a high-level of generality as performing generic computer functions. For instance, the steps of receiving, controlling concurrent transmission of invitation, receiving invitation, transmitting and deploying are sending/ receiving data and considered extra-solution activities performed using generic computer components (e.g. a processor, a CRM). The steps of accessing a data structure  to identify a plurality of resources and identify a remote device involve data analysis and retrieving stored data. The steps of creating a profile and defining the activity to be performed are data input/gathering functionality. The steps of generating a first and second interfaces is generic display functionality as the interfaces are merely displaying various menu options where information can be inputted.  Further, there is no positively recited step of actually inputting data into the screens nor how filling out each screen is tied to the generating the profile and generating the invitation. The step of generating an electronic invitation involves manipulation of known data (e.g. task info). The step of controlling control concurrent transmission of electronic invitation is data gathering and transmission activity. The steps of receiving acceptance is data gathering and transmission activity. The steps of generating a modified data structure  including a graphical representation of the schedule is updating a database or a resource profile/schedule which is considered extra-solution activity. Additionally, there is no tie between the receiving, accessing and generating interfaces with how the controlling step occurs (e.g. triggered). Regarding Claims 2 and 10 they recite the additional elements of a database and a user interface. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) in a particular technological environment. The additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are enough to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor, memory, non-transitory crm, GUI) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving a service request, accessing a data structure, controlling transmission of electronic invitation, receiving a response, etc. and generating a modified data structure are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (Specification see ¶0069 and ¶0073), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)(i., iii., iv.) indicate that mere collection or receipt of data over a network, storing and retrieving data and updating an activity log, updating activity logs and storing and retrieving data  are considered is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-20 are not eligible.

	

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9-11, 13, 14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lush (US 2016/0132816) in view of Cruickshank et al. (US 10,810,525) further  in view of Kim (US 2013/0102292) further in view of Gorder (US 2008/0255919)
Claim 1:
Lush discloses: 
A non-transitory computer-readable medium storing computer-executable instruction that, when executed by at least a processor of a computing system, cause the computing system to: (see at least ¶0173, CRM; see also ¶0011, processor)
receive, by at least the processor from a service customer, a service request comprising an activity to be performed for the service customer; (see at least Figure 3 and associated text; see also ¶0072, generate work orders or work activity requests for work projects)
access, by at least the processor, a data structure corresponding to the activity within a database to: (i) identify a plurality of resources that are eligible to perform the activity, … and (ii) identify a remote device associated with each of the plurality of resources; (see at least ¶0074, hopper logic is utilized to match a work activity to a pool of candidates; see also ¶0092, mobile device)
generate, by at least the processor, a first user interface for creating a profile that governs how an electronic invitation is transmitted to the remote device associated with each of the plurality of resources; (see at least Figure 40 and ¶0147, generating a notification ramp which provides for the order for notifying service providers which can be notified sequentially or two or more service provides can be notified concurrently, thus indicating a means to setup this info; see also ¶0098, notifications can go to specific providers, sequentially or in batches; see also Figure 42 and associated text)
wherein the first user interface comprises: a plurality of menus for receiving user input to define when and how frequently the electronic invitation is transmitted to the remote device, (see at least Figure 40 and ¶0147, generating a notification ramp which provides for the order for notifying service providers which can be notified sequentially or two or more service provides can be notified concurrently, thus indicating a means to setup this info; see also ¶0098, notifications can go to specific providers, sequentially or in batches; see also ¶0099, a notification ramp or notification priority line may be established and/or adjusted (e.g. customize notifications); see also Figure 42 and associated text)
 and a plurality of assignment and fallback fields for receiving user input to define how the service request will be added to a schedule of a resource that accepts the electronic invitation; ORA180447-US-NPPage 2 of 34Application No.: 16/271,936 Filing Date: 02/11/2019 Attorney Docket No.: ORA180447 (0-469) (see at least ¶0098, notifications can go to specific providers, sequentially or in batches; see also ¶0099, a notification ramp or notification priority line may be established and/or adjusted (e.g. customize notifications); see also Figure 42 and associated text; see also ¶0050, sending readjusted dispatch schedule to the technician mobile terminals)
in response to creating the profile, generate, by at least the processor, a second user interface for defining the activity to be performed by the resource that accepts the electronic invitation and providing information about the service customer; (see at least ¶0011, create and store a work activity based on a work order; see also ¶0074; see also Figure 41 and associated text; see also Figure 42 and associated text)
wherein the second user interface comprises: a plurality of activity fields for receivinq user input to define the activity to be performed by the resource that accepts the electronic invitation, and a plurality of customer fields for receiving user input to provide information about the service customer; (see at least ¶0011, create and store a work activity based on a work order; see also ¶0073-¶0074, generate work activity including customer info; see also Figure 41 and associated text; see also Figure 42 and associated text)
in response to creating the profile, defining the activity to be performed, and providing information about the service customer from the first and second user interfaces: (see at least ¶0011, create and store a work activity based on a work order; see also ¶0074; see also ¶0136, a work activity provides details about service request from customer; see also Figure 41 and associated text)
generate, by at least the processor, the electronic invitation to perform the activity, wherein the electronic invitation comprises an option that is selectable by each of the plurality of resources that receives the electronic invitation to indicate acceptance of the electronic invitation to perform the activity; (see at least ¶0013, delivery of notifications to two or more individuals of a group of qualified candidates about the work activity; see also ¶0090)
control, by at least the processor, concurrent transmission of the electronic invitation over a communication network to the remote device associated with each of the plurality of resources identified from the data structure; (see at least ¶0013, delivery of notifications to two or more individuals of a group of qualified candidates about the work activity and the individual may have the option to accept the work activity, the functionality of concurrent transmission is demonstrated by Lush even if it is two individuals; see also ¶0098, notifications can go to specific providers, sequentially or in batches; see also ¶0147)
wherein the concurrent transmission of the electronic invitation causes the plurality of resources to receive the electronic invitation during substantially the same time period and allows the plurality of resources to consider the electronic invitation to perform the activity during substantially the same time period; ; (see at least ¶0013, delivery of notifications to two or more individuals of a group of qualified candidates about the work activity and the individual may have the option to accept the work activity, the functionality of concurrent transmission is demonstrated by Lush even if it is two individuals; see also ¶0098, notifications can go to specific providers, sequentially or in batches; see also ¶0147)
receive, by at least the processor, an earliest acceptance of the electronic invitation transmitted by a remote device over the communication network associated with a first resource included in the plurality of resources; (see at least ¶0013, delivery of notifications to two or more individuals of a group of qualified candidates about the work activity and the individual may have the option to accept the work activity; see also ¶0084, once the work activity is selected or accepted  by the service provider the work activity is no longer available to other service providers)
While Lush discloses the above limitations, Lush does not explicitly disclose the following limitations; however, Cruickshank does disclose:
wherein the plurality of resources that are eligible to perform the activity is based upon a proximity of each of the plurality of resources to a location where the activity is to be performed, a skill of each of the plurality of resources that is required to perform the activity, and equipment required to perform the activity, (see at least column 6, lines 24-27, determine if technician is qualified in the same geographic area; col 6, lines 44-60, a technician is qualified if they have necessary skills, parts or materials and in same geographic area as the fault.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush with the selection of qualified technician including skills, parts and location of Cruickshank in order to provide the best suited technician to address the service request.
While Lush and Cruickshank disclose the above limitations and Lush further discloses once the work activity is accepted the work activity may no longer be available to other individuals (see at least ¶0084; the work activity is acted on by a user; see also ¶0141), Lush does not explicitly disclose the following limitation; however, Kim does disclose:
 control, by at least the processor, concurrent transmission of the electronic invitation over a communication network to the remote device [associated with each of the plurality of resources identified from the data structure]; (see at least ¶0048, a service dispatch request may be notified to each of the plurality of technician mobile terminals)
wherein the concurrent transmission of the electronic invitation causes the plurality of resources to receive the electronic invitation during substantially the same time and allows the plurality of resources to consider the electronic invitation to perform the activity during substantially the same time period; (see at least ¶0048-¶0050, a service dispatch request may be notified to each of the plurality of technician mobile terminals and the technician may accept or reject)
generate, by at least the processor, a modified data structure to add to the service request to a schedule associated with the first resource to include the service request as a result of receiving the earliest acceptance; (see at least Figures 25-26 and associated text; see also ¶0240-¶0241, when the technician accepts or rejects service request their schedule is modified accordingly; see also ¶0050 )
wherein the modified data structure includes a graphical representation of the schedule associated with the first resource and the graphical representation is in a calendar format (see at least 
transmit the modified data structure to the first resource to notify the first resource that the activity is to be performed by the first resource; and (see at least ¶0050, sending readjusted dispatch schedule to the technician mobile terminals)
deploy the first resource to cause the activity to be performed by the first resource according to the schedule associated with the first resource. (see at least Figures 25-26 and associated text; see also ¶0240-¶0241, when the technician accepts or rejects service request their schedule is modified accordingly, the modified schedule with the service request is essentially the deploying; see also ¶0250)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush and the selection of qualified technician including skills, parts and location of Cruickshank with the updated displayed schedules for technicians as in Kim to assist with managing service requests to provide an immediate and seamless response (see ¶0007).
While Lush, Cruickshank and Kim disclose the above limitations, neither explicitly disclose the following limitations; however, Gorder does disclose:
wherein the modified data structure includes a graphical representation of the schedule associated with the first resource and the graphical representation is in a calendar format; (see at least ¶0021, the recipient’s cell phone may directly import schedule information into a calendar or planner app on the phone; see also ¶0022, the schedule notification system may include calendaring or planner to kept track of scheduled jobs or tasks)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush, the selection of qualified technician including skills, parts and location of Cruickshank and the updated displayed schedules for technicians as in Kim with the importing of jobs/tasks into a calendar or planner of Gorder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, the combination better assists workers with keeping track of their scheduled jobs/tasks.
	
Claim 2:
Lush, Cruickshank, Kim and Gorder disclose claim 1. Lush further discloses:
wherein the database comprises a plurality of data structures, wherein each of the plurality of data structures comprises a collection of resources that have been designated as being eligible to perform different activities. (see at least Figure 22 and associated text; see also ¶0085, applying criteria to a candidate pool, with the implication that candidate data is stored; see also ¶0086)

Claim 3:
While Lush, Cruickshank, Kim and Gorder disclose claim 1, neither Lush, Cruickshank and Gorder explicitly disclose the following limitations; however, Kim does disclose:
further comprising instructions that when executed by at least the processor cause the computing system to: generate, by at least the processor, an electronic confirmation indicating that the service request is included on the schedule associated with the first resource; (see at least Figures 25-26 and associated text; see also ¶0240-¶0241, when the technical accepts or rejects service request their schedule is modified accordingly)
and control, by at least the processor, transmission of the electronic confirmation over the communication network to the remote device associated with the first resource, notifying the first resource that the activity is to be performed by the first resource. (see at least Figures 25-26 and associated text; see also ¶0240-¶0241, when the technical accepts or rejects service request their schedule is modified accordingly)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush, the selection of qualified technician including skills, parts and location of Cruickshank and the updated displayed schedules for technicians as in Kim with the importing of jobs/tasks into a calendar or planner of Gorder to assist with managing service requests to provide an immediate and seamless response (see ¶0007, Kim).

Claim 5:
Lush, Cruickshank, Kim and Gorder disclose claim 1. Lush further discloses:
further comprising instructions that when executed by at least the processor cause the computing system to: determine, by at least the processor, that the electronic invitation is stale because the electronic invitation has not been accepted within a defined period of time specified in the data structure; and control, by at least the processor, transmission of a fallback notification over the communication network before the earliest acceptance is received. (see at least ¶0090, if a work activity is not selected by any service provider/participant then the system may be used in a push method to assign a work activity after a predetermined amount of time has expired following the creation of the work activity)

Claim 6:
Lush discloses claim 5. Lush further discloses:
wherein content included in the fallback notification is defined within the service request. (see at least ¶0090, if a work activity is not selected by any service provider/participant then the system may be used in a push method to assign a work activity after a predetermined amount of time has expired following the creation of the work activity)

Claims 9-11, 13 and 14 for a system (Abstract and ¶0011) and Claims 17-18 and 20 for a method substantially recite the subject matter of Claims 1-3, 5 and 6 for a CRM (Abstract, ¶0138, CRM) and are rejected based on the same rationale. 
	
Claims 4, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lush (US 2016/0132816) in view of Cruickshank et al. (US 10,810,525)  in view of Kim (US 2013/0102292) further in view of Gorder (US 2008/0255919) further in view of Fowler et al. (US 2018/0129371).
Claim 4:
While Lush, Cruickshank, Kim and Gorder disclose claim 3, neither explicitly disclose the following limitation; however, Fowler does disclose:
further comprising instructions that when executed by at least the processor cause the computing system to: generate, by at least the processor, an electronic cancellation indicating that the first acceptance has been received; (see at least ¶0045, when an employee accepts a task the other employees may be notified that the task has been assumed by their co-worker; see also ¶0065)
and control, by at least the processor, concurrent transmission of the electronic cancellation over the communication network to the remote device associated with the plurality of resources other than the first resource, notifying the plurality of resources other than the first resource that that the electronic invitation has been accepted, and is no longer outstanding. (see at least ¶0045, when an employee accepts a task the other employees may be notified that the task has been assumed by their co-worker; see also ¶0065)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush,  the selection of qualified technician including skills, parts and location of Cruickshank, the updated displayed schedules for technicians as in Kim and  the importing of jobs/tasks into a calendar or planner of Gorder with the notification to other employees of Fowler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 for a system (Abstract and ¶0011) and Claim 19 for a method substantially recite the subject matter of Claim 4 for a CRM (Abstract, ¶0138, CRM) and are rejected based on the same rationale. 


Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lush (US 2016/0132816) in view of Cruickshank et al. (US 10,810,525)  in view of Kim (US 2013/0102292) further in view of Gorder (US 2008/0255919) further in view of Engle (US 2007/0136190).
Claim 7:
While Lush discloses claim 6, neither Lush, Cruickshank, Kim and Gorder explicitly disclose the following limitation; however, Engle does disclose: 
wherein the content included in the fallback notification comprises an alert to a dispatcher that indicates the earliest acceptance has not been received. (¶0037, an internal clock set to alert a website manager or administrator after a specified period of time if the technician does not accept service request)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush,  the selection of qualified technician including skills, parts and location of Cruickshank, the updated displayed schedules for technicians as in Kim the importing of jobs/tasks into a calendar or planner of Gorder with the alert after a predetermined time function in Engle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 for a system (Abstract and ¶0011) substantially recite the subject matter of Claim 7 for a CRM (Abstract, ¶0138, CRM) and are rejected based on the same rationale. 


Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lush (US 2016/0132816) in view of Cruickshank et al. (US 10,810,525) in view of Kim (US 2013/0102292) further in view of Gorder (US 2008/0255919) further in view of Podgurny et al. (US 2012/0029962).
Claim 8:
While Lush, Cruickshank, Kim and Gorder disclose claim 1 and Lush further discloses once a worker activity has been accepted it is no longer available (see ¶0084), neither explicitly disclose the following limitation; however, Podgurny does disclose: 
further comprising instructions that when executed by at least the processor cause the computing system to: render, by at least the processor, the electronic invitation unacceptable to add the service request to another schedule in response to receiving the earliest acceptance. (see at least ¶0296, a job assignment may be locked out and an employee no longer able to accept it)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the unified work platform for service request and dispatch of Lush,  the selection of qualified technician including skills, parts and location of Cruickshank,  the updated displayed schedules for technicians as in Kim and the importing of jobs/tasks into a calendar or planner of Gorder with job assignment lock functionality to assist with management job assignments by prohibiting employees from accepting or declining a job assignment. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 for a system (Abstract and ¶0011) substantially recite the subject matter of Claim 8 for a CRM (Abstract, ¶0138, CRM) and are rejected based on the same rationale. 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Cocanougher et al. (US 2014/0278653) discloses a scheduling order is sent to a technician where the technician can accept or decline the scheduling order. When the technician accepts the scheduling order his calendar is updated with the order.
Nielsen et al. (US 8612276) discloses a dispatching system where technicians are selected for activities based on location, available tools/equipment and skill level.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683